PER CURIAM.
This action was brought to recover commissions for procuring a loan. After negotiations between the plaintiff and the defendants, the defendants agreed to accept a loan of $29,000, at 5% per cent, for the period of five years. The evidence shows that the plaintiff secured a lender willing to make this loan at 5% per cent, for three years. The defendants rejected this proposition. Under these circumstances it is evident that the plaintiff failed to establish his right to recover. In order to recover, it was necessary for the plaintiff to show that he had secured some one willing to make the loan on the terms offered by the defendants. The terms on which the defendants offered to take the loan required that the loan should be for five years and the plaintiff did not earn his commissions by offering them a loan for three years.
The judgment is reversed, and a new trial ordered, with costs to appellants to abide the event.